[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 06-13662                November 30, 2006
                         Non-Argument Calendar             THOMAS K. KAHN
                       ________________________                CLERK

                D. C. Docket No. 04-00917-CV-J-32-MMH

SYLVESTER BUTLER,
KELVIN FRAZIER,
CURT MASSIE,
JEREMIAH THOMAS,
EUGENE E. ULRATH, et. al.,

                                                           Plaintiffs-Appellees,

                                  versus

JAMES MCDONOUGH, in his
official capacity, et. al.,

                                                           Defendants,

JAMES WILSON, in his
individual capacity,

                                                           Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (November 30, 2006)

Before ANDERSON, BIRCH and FAY, Circuit Judges.
PER CURIAM:

       This action is brought by a group of current and former inmates of the

Florida Department of Corrections against multiple current and former

correctional officers. This appeal involves only one of many rulings by the district

court; to wit: the denial of the motion to dismiss filed by defendant/appellant

James Wilson as to the allegations made against him by plaintiff/appellee Jeremiah

Thomas. The basis of the motion to dismiss is qualified immunity. We agree with

the district court that the allegations of the Second Amended Complaint are

sufficient to withstand this motion.1

       AFFIRMED.




       1
         Of course, this ruling does not prevent the district court from revisiting the issue of
qualified immunity after a full development of the evidence should the appellant present a
motion for summary judgment.

                                                  2